Citation Nr: 0617340	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-28 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to waiver of recovery of Department of Veterans 
Affairs (VA) compensation benefits overpayment of $12,711.93.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from September 1957 to October 
1977.


FINDINGS OF FACT

1.  An overpayment of VA compensation benefits of $12,711.93 
was created as a result of notice of a change in the 
veteran's marital status.

2.  The record reflects that the veteran received notice of 
his overpayment in October 2002, but did not seek a waiver of 
recovery of that overpayment until September 2003; his 
request for waiver is untimely and is subject to denial on 
that basis alone.


CONCLUSION OF LAW

The appellant did not timely request a waiver of recovery of 
an overpayment of VA compensation benefits.  38 U.S.C.A. 
§ 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals (Board) first notes that the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA), does not apply in the 
instant case.  Statutory requirements for providing notice 
concerning waiver of recovery of overpayments are found in 
Chapter 53 of Title 38 of the United States Code.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty to assist 
provisions of the VCAA are relevant to a different chapter of 
title 38, and do not apply to cases involving requests for 
waiver of overpayment.  See Barger v. Principi, 16 Vet. App. 
132, 138 (2002).  

VA law provides that requests for waiver of an indebtedness 
shall be considered if made within 180 days following the 
date of a notice of indebtedness, but that the 180-day period 
may be extended if the individual requesting waiver 
demonstrates that, as a result of an error by either VA or 
the postal authorities or due to other circumstances beyond 
the debtor's control, there was a delay in receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

The Court has held that 38 U.S.C.A. § 5302(a) requires that 
VA specify the preliminary determination as to the amount of 
debt in the notification of indebtedness, and that such 
notification is the event which triggers the 180-day time 
limit to request a waiver.  See Narron v. West, 13 Vet. App. 
223 (1999).

The law presumes the regularity of the administrative process 
in the absence of clear evidence to the contrary.  See Jones 
v. West, 12 Vet. App. 98 (1998); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62 
(1992).

An overpayment of VA compensation benefits of $12,711.93 was 
created as a result of notice of a change in the veteran's 
marital status.

The record reflects that the veteran received notice of his 
overpayment in October 2002, but did not seek a waiver of 
recovery of that overpayment until September 2003.

Accordingly, the Board finds that the 180-day period that the 
veteran had to request a waiver of the overpayment in 
question ran from October 11, 2002 to April 9, 2003.  Since 
the appellant's September 2003 waiver request was made after 
this period, under the law, this constitutes an untimely 
filing of his waiver application.  See 38 U.S.C.A. § 5302(a) 
(West 2002).

The Board further notes that the appellant has also not 
specifically disputed receipt of the October 2002 notice of 
overpayment, and Debt Management Center (DMC) does verify 
that this letter was sent.  Nor does he contend that a 
mistake was made by either VA or postal authorities in the 
mailing of this notice letter to his address of record at the 
time the letter was sent.  See Mindenhall, supra; see also 
Baxter v. Principi, 17 Vet. App. 407 (2004) [the Board need 
not examine whether presumption of regularity has been 
rebutted unless and until an appellant, at a minimum, alleges 
that he or she did not receive the document in question].

In short, it makes no difference when the appellant actually 
obtained the October 11, 2002 debt notice and took action on 
it.  What matters is that DMC sent the appellant the notice 
to his last known address in the regular manner that 
correspondence is mailed.  

With application of the presumption of regularity, and in the 
absence of any contrary evidence, such mailing was all that 
was required legally to provide him with notice of the 
overpayment.

In addition, to the extent the veteran asserts that he 
contacted the regional office (RO) in October 2002 and was 
erroneously advised by someone named L. that this matter had 
been resolved and that no further action was required, it has 
long been held that the "[e]rroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits."  McTighe v. Brown, 7 Vet. App. 29, 20 
(1994), relying on OPM v. Richmond, 496 U.S. 414, 110 S.Ct. 
2465, 110 L.Ed. 387 (1990).  Consequently, this contention 
does not help the veteran with respect to his claim on 
appeal.

Based on the above analysis, the Board concludes that the 
appellant's application requesting waiver of the indebtedness 
at issue was not timely filed.  No relevant exceptions to the 
legal criteria have been provided or are applicable in this 
case, and therefore, the Board has no authority to disregard 
the limitations pertaining to timeliness standards for waiver 
requests under 38 C.F.R. § 1.963(b)(2).

Accordingly, as the appellant's request for waiver of 
recovery of an overpayment of VA compensation benefits was 
not timely filed, his claim must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).







ORDER

The appellant's request for waiver of overpayment of VA 
compensation benefits was not timely filed and therefore, 
waiver of recovery of the overpayment of VA compensation 
benefits in the amount of $12,711.93 is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


